Citation Nr: 9932605	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  98-15 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a suppressed immune 
system as secondary to service-connected status post left 
kidney removal and transplant.

2.  Entitlement to service connection for vocal cord damage 
as a postoperative residual of service-connected 
tracheostomy.

3.  Entitlement to a total compensation rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from November 1959 to 
October 1963.

This matter arises from a June 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran filed a substantive appeal 
and the case has been referred to the Board of Veterans' 
Appeals (Board) for resolution.

The Board notes that in June 1999, the veteran submitted 
private dermatology records of skin biopsies from 1991 
through 1999 showing current diagnoses of squamous cell and 
basal cell carcinoma of the skin involving the arms, chest 
and temple.  It appears that the veteran may raising a claim 
of service connection for skin cancer.  That matter is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's suppressed immune system is etiologically 
related to a course of immunosuppressant therapy since 
September 1990 to prevent rejection of his service-connected 
left kidney transplant.

2.  There is no medical evidence of residual vocal cord 
damage as a result of the veteran's service-connected 
tracheostomy. 




CONCLUSIONS OF LAW

1.  The veteran's suppressed immune system is proximately due 
to or the result of treatment for a service-connected 
disability.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.310(a) (1999).   

2.  The claim of entitlement to service connection for vocal 
cord damage as a postoperative residual of a service-
connected tracheostomy is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303 (1999).  With chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  In addition, service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Further, as pertinent to 
this claim, service connection may be granted for disability 
shown to be proximately due to or the result of (either 
caused or aggravated by) a service-connected disorder.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448-449 
(1995).  

However, before proceeding to review the merits of the claims 
at issue, the Board must first evaluate whether the veteran 
has crossed the threshold of establishing well-grounded 
claims for service connection.  In this regard, the veteran 
must submit evidence sufficient to justify a belief by a fair 
and impartial individual that his claims are meritorious or 
capable of substantiation.  38 U.S.C.A. § 5107(a).  A well-
grounded claim has been defined by the United States Court of 
Appeals for Veterans Claims (Court) as "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 91 
(1990).  "[W]here the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is 'plausible' or 'possible' is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

I.  Suppressed Immune System Secondary to Left Kidney 
Transplant

At the outset, the Board finds that this claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 
1 Vet.App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to that claim.   

The veteran maintains that the suppression of his immune 
system to prevent rejection of his transplanted kidney has 
caused multiple medical problems, including recurring 
viruses.  He asserts that he should be granted service 
connection for this condition on a secondary basis.  

After reviewing the record, the Board finds that the medical 
evidence supports the veteran's contention that his immune 
system is suppressed and that such compromise is due to 
treatment for a service-connected disability.  The record is 
replete with private treatment notes of the veteran's renal 
failure and subsequent surgery, as well as chronological VA 
outpatient clinical notes of the veteran's follow-up status 
post left renal transplant.  While the records reflect that 
his postoperative status with respect to the left kidney 
transplant is stable, there is ample documentation of the 
veteran's course of immunosuppressant therapy beginning in 
September 1990.  There are also medical records reflecting 
the veteran's myriad medical problems, many of which have 
been related to his service-connected renal transplant or 
prescribed medication.  Notwithstanding that many of the 
identified disabling conditions have been previously service 
connected, the Board finds that the suppression of the 
veteran's immune system is in and of itself a condition that 
warrants service connection.  In that regard, the Board notes 
that in May 1999, the veteran's private surgeon stated that 
the veteran remained immuno-suppressed to prevent rejection 
of his renal transplant.  While it is not clear that such, by 
itself, is productive of any current functional limitation, 
this question goes to the appropriate rating, which will be 
considered by the RO pursuant to this decision.  (For 
example, the suppression of the veteran's immune system could 
be rated, by analogy, to, Diagnostic Code 6351 or 6354.  See 
38 C.F.R. § 4.20 and the VA's Schedule of Ratings for immune 
disorders as disabling conditions, 38 C.F.R. § 4.88b (1999).)  
As for the question of service connection, the Board finds 
that the medical evidence supports the conclusion that the 
veteran currently has a compromised immune system that is due 
to treatment for his service-connected left kidney 
transplant.  Accordingly,  service connection for a 
suppressed immune system is warranted.  38 C.F.R. § 3.310 
(a); Allen v. Brown, 7 Vet. App. 439, 448-449 (1995).

II.  Vocal Cord Damage Secondary to Tracheostomy

In the instant case, the veteran asserts that his service-
connected tracheostomy has caused damage to his vocal cords, 
affecting his speech to such an extent that he is entitled to 
service connection.  The Board, after a review of the file in 
its entirety, finds that the veteran has failed to meet his 
initial burden of presenting a well-grounded claim.  

The medical evidence shows that a tracheostomy was performed 
on the veteran in June 1993 following surgery for an aortic 
aneurysm and development of pneumonia.  An August 1996 VA 
examination report notes a well-healed tracheostomy scar at 
the anterior base of the veteran's neck.  (For which service-
connection has been granted).  However, there is no medical 
evidence of damaged vocal cords.  Nor is there any complaint 
or clinical finding with respect to the veteran's vocal cords 
in the remaining VA examinations of January 1997 and December 
1998, or the VA outpatient records covering the period from 
March 1997 through November 1998.  A July 1997 VA 
neurological evaluation indicates that the veteran had 
slurred speech after a 1993 cerebrovascular accident and has 
hypophonic speech.  However, there was no reference to 
damaged vocal cords or to any residual from the tracheostomy.  
The neurologist noted a slightly hoarse voice and reported a 
diagnosis of probable brainstem stroke in 1993 following 
surgery.  There is no diagnosis or indication of any 
disability involving the veteran's vocal cords and no medical 
evidence of residual disability involving the veteran's voice 
that is related to the June 1993 tracheostomy.  

Accordingly, as there is no medical evidence of a diagnosed 
disability of the vocal cords, the veteran's claim must be 
denied as not well grounded.  The Board is aware of no 
circumstance in this matter which would constitute notice to 
the VA that relevant evidence may exist or could be obtained, 
which, if true, would serve to render plausible the veteran's 
claim.  McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 1997).  
Also, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection denied herein.  Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995).  


ORDER

Entitlement to service connection for a suppressed immune 
system secondary to status post left kidney transplant is 
granted, subject to the provisions governing the award of 
monetary benefits.

Entitlement to service connection for vocal cord damage as a 
postoperative residual of service-connected tracheostomy is 
denied.


REMAND

In light of the Board's grant of service connection for a 
suppressed immune system, the claim for a total compensation 
rating must be deferred pending the RO's rating of the 
service-connected disability.  The rating assigned this 
disability may have an impact upon the veteran's individual 
unemployability issue on appeal.  Therefore, the Board 
concludes that the issues are intertwined to such an extent 
that the Board may not properly proceed with appellate review 
of the individual unemployability claim at this time and will 
defer pending the RO's assignment of a rating to the service-
connected suppressed immune system.  Harris v. Derwinski, 1 
Vet. App. 180 (1991). 

Accordingly, in view of the foregoing, the case is remanded 
to the RO for the following action:

1.  The RO should proceed to review the 
veteran's service-connected suppressed 
immune system and assign the appropriate 
rating pursuant to applicable analogous 
schedular criteria.  

2.  The RO should then adjudicate the 
veteran's claim for a total compensation 
rating based upon individual 
unemployability in light of the recent 
grant of service connection.  If the 
determination remains unfavorable, the RO 
should furnish the appellant and his 
representative with a supplemental 
statement of the case.  After an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review. 

The purpose of this remand is to afford the appellant due 
process of law and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals

 

